Title: From George Washington to Major Benjamin Tallmadge, 25 August 1778
From: Washington, George
To: Tallmadge, Benjamin


          
            Sir,
            Camp [White Plains] Augt 25th 1778.
          
          I shall be glad to see you upon the business mentioned in yours of this date. If Colo. Sheldon is acquainted with W—— and the circumstances
            as you have related them to me, let him come also—You should be perfectly convinced of
            the Integrety of W—— previous to his imbarking in the business proposed—this being done
            I shall be happy in employing him—but there will be an impropriety in his coming with
            you to head Quarters, as a knowledge of that circumstance in the enemy might blast the
            whole design.
          You will let me see you this afternoon—if you can come to Dinner at three Oclock I
            shall be glad of Yr Companies. I am Sir Yr Very Hble Servt
          
            Go: Washington
          
         